—In an action, inter alia, to recover damages for defamation, the defendant William C. Ruffer appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated March 30, 1995, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
*289Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, the complaint insofar as asserted against William C. Ruffer is dismissed, and the action against the remaining defendants is severed.
The sole cause of action asserted against the appellant, William C. Ruffer, in this action is a claim for defamation based on statements that the appellant made at the annual shareholders’ meeting of Kings Village Corp., an apartment cooperative. The appellant was the attorney for the cooperative. The plaintiff was the cooperative’s managing agent.
The statements made by the appellant are protected by a qualified privilege which can be defeated by a showing of malice. Contrary to the Supreme Court’s conclusion, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact that the statements in question were made with malice (see, Liberman v Gelstein, 80 NY2d 429). Consequently, the court erred in denying the appellant’s motion. Goldstein, J. P., Altman, Florio and Luciano, JJ., concur.